Citation Nr: 1745706	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right foot plantar fasciitis with pes planus, status post fasciotomy.

2.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with pes planus, status post fasciotomy.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 2007 to October 2009.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that rating decision, the RO granted service connection with a noncompensable rating.  Jurisdiction over the appeal now resides with the RO in Nashville, Tennessee.  

In March 2011, the RO increased the Veteran's right foot disability rating to 20 percent and her left foot disability rating to 10 percent, effective throughout the appeal period.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran was scheduled for a hearing in front of the Board in November 2011, but failed to appear.  After learning that she was stuck in traffic on the way to the hearing, the Board granted her another hearing in its April 2016 Remand.  However, she failed to appear during her rescheduled July 2017 hearing.  As she has not provided good cause for her failure to appear or requested another hearing, the VA's duty to provide the Veteran with a hearing has been met.  38 C.F.R. § 20.700 (2016)

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.



FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral foot disability has been characterized by symptoms such as tenderness on palpation, pain, and stiffening with foot eversion and splinting.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis with pes planus, status post fasciotomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records as well as VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that this appeal was remanded in April 2016 in order to offer the Veteran a new hearing.  The Veteran was provided with a July 2017 hearing date, but failed to appear without explanation.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of deficiencies in testing.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently assigned an initial 20 percent rating for her right foot disability and an initial 10 percent rating for her left foot disability under 38 C.F.R. § 4.71a, DC 5284, which addresses other foot injuries.  However, the Veteran's symptoms of pain on use, tenderness, pronation, and other similar symptoms are specifically noted in the rating criteria for Diagnostic Code 5276 (addressing flatfoot, acquired).  

When determining whether DC 5284 is "more appropriate" than DC 5276, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414   (1995).  In this case, the disorder being considered is right foot plantar fasciitis with pes planus (flatfoot), and DC 5276 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (pes planus), and also provides specific guidance as to how symptoms of plantar fasciitis are to be evaluated.  On the other hand, DC 5284 pertains only to "foot injuries, other" which the Board finds to be less specific and more general.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that DC 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there is a specific diagnostic code to evaluate pes planus, and that diagnostic code also takes into account the specific symptoms of plantar fasciitis, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

The Veteran is currently assigned a 20 percent rating for her right foot disability and a 10 percent rating for her left foot disability under DC 5284.  However, as noted above, DC 5276 is the appropriate diagnostic code.  DC 5276 considers both feet together rather than the separate ratings granted under DC 5284.  As a result, the Board finds that the Veteran's foot disability is equivalent to the 30 percent rating granted for severe, bilateral flatfoot.  As a result, the Board will evaluate whether a rating in excess of 30 percent is warranted for the Veteran's bilateral foot disability under DC 5276.  A 50 percent rating is warranted for bilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for her bilateral foot disability.  During the appeal period, the Veteran's disorder was characterized by symptoms such as tenderness on palpation, pain, and stiffening with foot eversion and splinting.  However, the Veteran's foot disorder was not characterized by pronounced symptoms such as extreme tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation.

Earlier in the appeal period, the Veteran's symptoms were more limited in scope.  In an August 2009 VA examination, the Veteran stated that she was unable to run or stand more than 15 minutes due to her foot pain.  The pain worsened in the morning and was present daily.  She wore inserts in her footwear to address her condition.  She also exhibited pronation.  Despite this foot pain, she displayed normal passive and active range of motion in the toes along with normal dorsiflexion and plantar flexion of the entire foot with normal strength.  Her gait was normal and there were no abnormal calluses or skin breakdown.  Her shoe wear pattern along with the alignment of her Achilles tendon was also normal.  

Later in the appeal period, the Veteran's foot condition appeared to worsen.  In May 2010, she reported using a walking stick and wearing splints to bed every night.  During her September 2010 VA examination, she reported utilizing a right hand walking cane, shoe inserts, and pain medication.  She suffered from daily, intermittent pain that subsided in about an hour after sitting to rest her feet.  Her foot disability caused a lack of endurance.  Additionally, she suffered from tenderness of the plantar tendon along with leg stiffening with foot eversion and splinting.  She was unable to heel or toes stand and it was not possible for her to squat.  However, she remained independent in her activities of daily living.  Her sensation to light touch was fully intact and there were no calluses, skin break down, or unusual footwear.  

After taking into consideration the rating criteria and the totality of the impact of the Veteran's bilateral foot disability, the Board finds that a 30 percent rating appropriately compensates the Veteran for her bilateral foot disability.  In making this determination, the Board notes that the Veteran presents with severe symptoms such as objective evidence of pronation as well as pain on manipulation and use accentuated.  Additionally, the Board acknowledges that the Veteran suffers from severe foot pain, which is severe enough to require opioid painkillers.  These symptoms are explicitly accounted for in the 30 percent rating criteria.  However, given the lack of extreme tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation, the symptoms do not more nearly approximate the criteria for a higher 50 percent rating under DC 5276.  In making this determination, the Board notes that the Veteran's continued ability perform the activities of daily living and to perform household chores, as was noted during her September 2010 VA examination, demonstrates that her foot disability does not warrant the maximum rating.

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The above evidence reflects that these factors did not affect the motion of the feet to the extent that higher ratings would be warranted.  Regardless, as noted above, the Board explicitly took into account her pain.

In considering the appropriate disability rating for the Veteran's disabilities, the Board has considered the Veteran's statements that her disability is worse than the rating she currently receives.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  That is an adjudicative determination.  The Veteran's statements have not indicated any symptoms that reflect that her disability picture more nearly approximates the criteria for a higher rating. 

Neither the Veteran nor their representative has raised any other issues related to this issue on appeal, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A rating in excess of 30 percent for bilateral foot plantar fasciitis with pes planus, status post fasciotomy, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


